OPINION HEADING PER CUR                                           








                NO. 12-07-00086-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ROOSEVELT
J. JONES,     §          APPEAL FROM THE 402ND
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
WOOD
COUNTY, KARLA WELLS, AND
LACY
SURVEYING & MAPPING,            §          WOOD COUNTY, TEXAS
APPELLEES


















 
 

MEMORANDUM OPINION
PER
CURIAM




            In this accelerated appeal, Appellant appeals from the
trial court’s order granting Appellee Wood County’s plea to the
jurisdiction.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8)  (Vernon Supp. 2006).  We dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  
            The trial court’s judgment was signed on January 29,
2007.  In an accelerated appeal, the
notice of appeal must be filed “within 20 days after the judgment or order
[was] signed,” i.e., February 20, 2007. 
See Tex. R. App. P. 26.1(b).  Appellant filed his notice of appeal on
February 26, 2007.  However, because
the notice of appeal was not filed on or before February 20, 2007, this
court has no jurisdiction to consider the appeal.
            On February 26, 2007, this court notified Appellant
pursuant to Texas Rules of Appellate Procedure 37.1 and 42.3(a) that his notice
of appeal was untimely, and it informed Appellant that unless the record was
amended on or before March 8, 2007 to establish the jurisdiction of this court,
the appeal would be dismissed.  Appellant
has not responded to our notice.  




            This court is not authorized to extend the time for
perfecting an appeal except as provided by Texas Rules of Appellate Procedure
26.1 and 26.3.  Accordingly, we dismiss
this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).
Opinion
delivered March 14, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PUBLISH